Exhibit 10.4

 

RESTRICTED STOCK AWARD AGREEMENT

 

BROADWIND ENERGY, INC.

2007 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT is entered into and effective as of the
                             of                        , 20    , by and between
Broadwind Energy, Inc., a Delaware corporation (the “Company”), and
                      (“Participant”).

 

RECITALS

 

A.            The Participant, on the date hereof, is a key employee, officer or
director of, or consultant or advisor to, the Company or one of its Affiliates;
and

 

B.            The Company wishes to grant a restricted stock award to
Participant for shares of the Company’s Common Stock pursuant to the terms and
conditions of this Agreement and the Company’s 2007 Equity Incentive Plan (the
“Plan”);

 

C.            The Administrator has authorized the grant of such restricted
stock award to Participant.

 

AGREEMENTS

 

In consideration of the premises and of the mutual covenants herein contained,
the parties hereto agree as follows:

 

ARTICLE I.  GRANT OF RESTRICTED STOCK AWARD

 

The Company hereby grants to Participant a restricted stock award (the “Award”)
for                                   (                  ) shares of Common
Stock on the terms and conditions set forth herein.

 

ARTICLE II.   RISKS OF FORFEITURE FOR RESTRICTED STOCK

 

A.            General.  The shares of Common Stock received pursuant to the
Award shall remain forfeitable until the risks of forfeiture lapse according to
the following schedule:

 

Lapse Date Subject to Risk of
Forfeiture

 

Number of Shares No Longer

 

 

 

,20

 

 

,20

 

 

,20

 

 

 

--------------------------------------------------------------------------------


 

B.            Termination of Employment Prior to Lapse of Risks of Forfeiture. 
If, prior to the lapsing of the risk of forfeiture of all or any portion of the
Award, Participant ceases to be [a key employee or officer] [a consultant or
advisor] [a director] of the Company or any Affiliate for any reason, the
Participant shall forfeit all shares of Common Stock received pursuant to the
Award for which the risks of forfeiture have not lapsed.

 

C.            Issuance of Shares; Rights as a Stockholder. The Company may cause
to be issued one or more stock certificates representing such shares of Common
Stock in Participant’s name, and may hold each such certificate or may note in
the electronic records that such shares are restricted until such time as the
risk of forfeiture and other transfer restrictions set forth in this Agreement
have lapsed with respect to the shares represented by the certificate.  The
Company may also place a legend on such certificates describing the risks of
forfeiture and other transfer restrictions set forth in this Agreement providing
for the cancellation of such certificates if the shares of Common Stock are
forfeited as provided in this Article I. Unless the shares subject to this
Agreement have been forfeited, Participant shall be entitled to vote the shares
of Common Stock awarded pursuant to this Agreement and shall receive all
dividends and distributions attributable to such shares, both prior to and after
the risks of forfeiture of lapsed.  However, no adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such shares are issued, except as provided in Section 14 of the Plan
and Article IV of this Agreement.

 

ARTICLE III.   NONTRANSFERABILITY

 

This Award shall not be transferable, in whole or in part, by Participant, other
than by will or by the laws of descent and distribution, prior to the date the
risks of forfeiture described in this Agreement have lapsed.  If Participant
shall attempt any transfer of this Award prior to such date, such transfer shall
be void and this Award shall terminate.

 

ARTICLE IV.  WITHHOLDING TAXES

 

To permit the Company to comply with all applicable federal and state income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that, if necessary, all applicable federal and state payroll, income or
other taxes attributable to this Award are withheld from any amounts payable by
the Company to the Participant.  If the Company is unable to withhold such
federal and state taxes, for whatever reason, Participant hereby agrees to pay
to the Company an amount equal to the amount the Company would otherwise be
required to withhold under federal or state law prior to the issuance of a
certificate for the shares of Common Stock subject to this Award.  Subject to
such rules as the Administrator may adopt, the Administrator may, in its sole
discretion, permit Participant to satisfy such withholding tax obligations, in
whole or in part, by delivering shares of Common Stock, including shares of
Common Stock received pursuant to this Award for which the risks of forfeiture
have lapsed. Such shares shall have a Fair Market Value equal to the minimum
required tax withholding, based on the minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
the supplemental income attributable to this Award. In no event may the
Participant deliver shares having a Fair Market Value in excess of such
statutory minimum required tax withholding. The Participant’s election to
deliver shares or to have shares withheld for this purpose shall be made on or
before the date that the amount of tax to be withheld is determined under
applicable tax law.  Such election shall be approved by the Administrator and
otherwise comply with such rules as the Administrator may adopt to assure
compliance with Rule 16b-3, or any successor provision, as then in effect, of
the General Rules and Regulations under the Securities Exchange Act of 1934, if
applicable.

 

ARTICLE V.  CAPITAL ADJUSTMENTS

 

Except as otherwise specifically provided in any employment, change of control,
severance or similar agreement executed by Participant and the Company, pursuant
and subject to Section 14 of the Plan, certain changes in the number or
character of the Common Stock of the Company (through sale, merger,
consolidation,

 

2

--------------------------------------------------------------------------------


 

exchange, reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend or otherwise) may result in an
adjustment, reduction or enlargement, as appropriate, in the number of shares
subject to this Award.  Any additional shares that are credited pursuant to such
adjustment shall be subject to the same restrictions as are applicable to the
shares with respect to which the adjustment relates.

 

ARTICLE VI.   BINDING EFFECT

 

This Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties hereto.

 

ARTICLE VII.   2007 EQUITY INCENTIVE PLAN

 

The Award represented by this Agreement has been granted under, and is subject
to the terms of, the Plan.  The terms of the Plan are hereby incorporated by
reference herein in their entirety and Participant, by execution hereof,
acknowledges having received a copy of the Plan.  Capitalized terms not defined
herein shall have the meaning set forth in the Plan.  The provisions of this
Agreement shall be interpreted as to be consistent with the Plan and any
ambiguities herein shall be interpreted by reference to the Plan.  In the event
that any provision hereof is inconsistent with the terms of the Plan, the latter
shall prevail.

 

ARTICLE VIII.  NON-SOLICITATION

 

A.            Restrictive Covenant.  During the period beginning on the date of
this Award and ending on the date which is one year following the termination of
Participant’s employment with, or service to, the Company or an Affiliate
pursuant to Article II.B, Participant shall not, except with the express prior
written consent of the Company:  (i) directly or indirectly, either for
Participant, or on behalf of any of the Company’s or any Affiliate’s competitors
(“Competitors”): (1) induce or attempt to induce any employee, independent
contractor or consultant of the Company or any Affiliate to leave the employ of,
or terminate its engagement with, the Company or any Affiliate; or (2) in any
way interfere with the relationship between the Company or any Affiliate and any
employee, independent contractor or consultant of the Company or any Affiliate;
or (ii) directly or indirectly, either for Participant, or on behalf of any of
the Competitors, solicit the business of any person or entity known to
Participant to be a customer of the Company or any of its Affiliates, where
Participant, or any person reporting to Participant, had an ongoing business
relationship or had made substantial efforts with respect to such customer
during Participant’s employment with, or service to, the Company or an
Affiliate.

 

B.            Violation of Restrictive Covenant.  Participant, by accepting this
Award, agrees that the foregoing covenants are reasonable with respect to their
duration and scope.  Participant further acknowledges that the restrictions are
reasonable and necessary for the protection of the legitimate business interests
of the Company and its Affiliates, that they create no undue hardships, that any
violation of these restrictions would cause substantial injury to the Company
and its Affiliates, and that such restrictions were a material inducement to the
Company to grant this Award.  In the event of any violation or threatened
violation of these restrictions, Participant shall forfeit all restricted stock
units subject to this Award which have not vested and this Award shall terminate
as of the date of the violation or threatened violation of these restrictions.

 

ARTICLE IX.  MISCELLANEOUS

 

A.            Employment or Other Relationship.  Nothing in this Agreement shall
be construed to (a) limit in any way the right of the Company or any Affiliate
to terminate the status of Participant as an employee of the Company at any
time, or (b) be evidence of any agreement or understanding, express or implied,
that the Company or any Affiliate will employ Participant in any particular
position, at any particular rate of compensation or for any particular period of
time.

 

3

--------------------------------------------------------------------------------


 

B.            Securities Law Compliance.  Participant shall not transfer or
otherwise dispose of the shares of Common Stock received pursuant to this
Agreement until such time as counsel to the Company shall have determined that
such transfer or other disposition will not violate any state or federal
securities laws.  Participant may be required by the Company, as a condition of
the effectiveness of this Award, to agree in writing that all Common Stock
subject to this Agreement shall be held, until such time that such Common Stock
is registered or otherwise freely tradable under applicable state and federal
securities laws, for Participant’s own account without a view to any further
distribution thereof, that the certificates for such shares shall bear an
appropriate legend to that effect and that such shares will be not transferred
or disposed of except in compliance with applicable state and federal securities
laws.

 

C.            Lockup Period Limitation.  Participant agrees that in the event
the Company advises Participant that it plans an underwritten public offering of
its Common Stock in compliance with the Securities Act of 1933, as amended, and
that the underwriter(s) seek to impose restrictions under which certain
stockholders may not sell or contract to sell or grant any option to buy or
otherwise dispose of part or all of their stock purchase rights of the
underlying Common Stock, Participant hereby agrees that for a period not to
exceed 180 days from the prospectus, Participant will not sell or contract to
sell or grant an option to buy or otherwise dispose of this Award or any of the
underlying shares of Common Stock without the prior written consent of the of
the underwriter(s) or its representative(s).

 

D.            Blue Sky Limitation.  Notwithstanding anything in this Agreement
to the contrary, in the event the Company makes any public offering of its
securities and determines, in its sole discretion, that it is necessary to
reduce the number of issued but unexercised stock purchase rights so as to
comply with any state securities or Blue Sky law limitations with respect
thereto, the Administrator of the Company may accelerate the forfeiture period
of this restricted stock award, provided that the Company gives Participant 15
days’ prior written notice of such acceleration.  Notice shall be deemed given
when delivered personally or when deposited in the United States mail, first
class postage prepaid and addressed to Participant at the address of Participant
on file with the Company.

 

E.             Accounting Compliance.  Participant agrees that, if a
“transaction” (as defined in Section 14 of the Plan) occurs and Participant is
an “affiliate” of the Company or any Affiliate (as defined in applicable legal
and accounting principles) at the time of such transaction, Participant will
comply with all requirements of Rule 145 of the Securities Act of 1933, as
amended, and the requirements of such other legal or accounting principles, and
will execute any documents necessary to ensure such compliance.

 

F.             Stock Legend.  The Administrator may require that the
certificates for any shares of Common Stock issued to Participant (or, in the
case of death, Participant’s successors)  under this Agreement shall bear an
appropriate legend to reflect the restrictions of this Article; provided,
however, that failure to so endorse any of such certificates shall not render
invalid or inapplicable this Article IX.

 

G.            Shares Reserved.  The Company shall at all times during the term
of this Award reserve and keep available such number of shares as will be
sufficient to satisfy the requirements of this Agreement.

 

H.            Arbitration.  Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud and inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy.  If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration.  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The arbitrator shall be a retired state or federal judge or an
attorney who has practiced securities or business litigation for at least ten
(10) years.  If the parties cannot agree on an arbitrator within twenty (20)
days, any party may request that a judge of the Circuit Court of Cook
County, Illinois select an arbitrator.  Arbitration will be conducted pursuant
to the provisions of this Agreement and the commercial arbitration rules of the
American

 

4

--------------------------------------------------------------------------------


 

Arbitration Association, unless such rules are inconsistent with the provisions
of this Agreement.  Limited civil discovery shall be permitted for the
production of documents and taking of depositions.  Unresolved discovery
disputes may be brought to the attention of the arbitrator who may dispose of
such disputes.  The arbitrator shall have the authority to award any remedy or
relief that a court of this state could order or grant; provided, however, that
punitive or exemplary damages shall not be awarded.  The arbitrator may award to
the prevailing party, if any, as determined by the arbitrator, all of its costs
and fees, including the arbitrator’s fee, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorney’s fees.  Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be
Chicago, Illinois.

 

ARTICLE X.   GOVERNING LAW

 

This Agreement and all rights and obligations hereunder shall be construed in
accordance with the Plan and governed by the laws of the State of Delaware.

 

[Signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
the day and year first above written.

 

 

BROADWIND ENERGY INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

By execution hereof, the Participant
acknowledges having received a copy of the
Plan.

PARTICIPANT

 

 

 

--------------------------------------------------------------------------------